          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   WESTERN DIVISION


LEODIS RANDLE                                              PLAINTIFF
#25064-009
v.                     No. 4:19-cv-11-DPM
AUSTIN, Officer; and DOES, Justice
System, Probation Office Manager,
Police Station Officers, Pulaski County
Jail Officers                                        DEFENDANTS

                            JUDGMENT
     Randle' s complaint is dismissed without prejudice.



                                                (I
                                D .P. Marshall Jr.
                                United States District Judge
